UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4588



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


AVIN JABBAR DAVIS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, Chief District
Judge. (2:06-cr-00836-DCN)


Submitted:   November 20, 2007         Decided:     November 28, 2007


Before NIEMEYER, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Robert Haley, Assistant Federal Public Defender, Charleston,
South Carolina, for Appellant.      Alston Calhoun Badger, Jr.,
Assistant United States Attorney, Charleston, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Avin Jabbar Davis entered a guilty plea to possession of

a   firearm    by   a   convicted      felon,   in   violation     of       18   U.S.C.

§§ 922(g)(1) and 924(e)(1) (2000).              He received a sentence of 115

months’   imprisonment.           Davis’   counsel    has   filed       a    brief    in

accordance     with     Anders    v.   California,    386   U.S.    738          (1967),

concluding there are no meritorious issues for appeal but raising

as potential issues whether the district court fully complied with

Fed. R. Crim. P. 11 and whether Davis’ sentence was reasonable.

Although advised of his right to do so, Davis has not filed a pro

se supplemental brief.           Finding no reversible error, we affirm.

              Counsel first raises the issue of whether the district

court fully complied with Rule 11, but identifies no error in the

Rule 11 proceeding.       After a thorough review of the record, we find

the district court fully complied with the requirements of Rule 11.

              Davis next questions whether his sentence was reasonable.

This Court will affirm a sentence if it “is within the statutorily

prescribed range and is reasonable.”              United States v. Moreland,

437 F.3d 424, 432 (4th Cir.), cert. denied, 126 S. Ct. 2054 (2006).

“[A] sentence within the proper advisory Guidelines range is

presumptively reasonable.” United States v. Johnson, 445 F.3d 339,

341 (4th Cir. 2006); see Rita v. United States, 127 S. Ct. 2456,

2462-69 (2007) (upholding application of rebuttable presumption of

reasonableness to within-guidelines sentence).


                                        - 2 -
            In the presentence report, because Davis had at least two

prior convictions for controlled substances, his offense level was

24.   See U.S. Sentencing Guidelines Manual (“USSG”) §2K2.1(a)(2)

(2006).     He received a two-level enhancement because the firearm

involved in the offense was stolen, USSG § 2K2.1(b)(4)(A), and a

two-level enhancement for obstruction of justice, USSG § 3C1.1.

Thus, his total offense level was 28.             With a criminal history

category VI, Davis’ advisory guideline range was 140 to 175 months’

imprisonment.     However, because the statute under which he was

convicted called for a maximum sentence of 10 years, his guideline

range was 120 months’ imprisonment.              After the district court

sustained     Davis’   objection   to      the   obstruction   of   justice

enhancement and applied a three-level adjustment for acceptance of

responsibility under USSG §3E1.1, the court established Davis’

guideline range at 92 to 115 months.               After considering and

examining the sentencing guidelines and the relevant 18 U.S.C.

§ 3553(a) (2000) factors, the district court sentenced Davis to 115

months’ imprisonment.     We find the district court’s imposition of

a 115-month sentence, which was within the advisory guidelines

range and below the statutory maximum, was reasonable.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   We therefore affirm the district court’s judgment.           This

court requires that counsel inform Davis, in writing, of the right


                                   - 3 -
to petition the Supreme Court of the United States for further

review.    If he requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on

Davis.    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                                - 4 -